Citation Nr: 0324278	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  01-07 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Whether the veteran is mentally competent to handle the 
disbursement of his VA funds.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to July 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an June 2000 rating decision of the RO, which 
determined the veteran was mentally incompetent to handle the 
disbursement of his VA funds.  

The veteran also, apparently, has filed an informal claim to 
change his VA appointed fiduciary.  But this additional issue 
is not currently before the Board.  See 38 C.F.R. § 20.200 
(2002).  So it is referred to the RO.  



FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to support his claim, and all available evidence relevant to 
his claim has been obtained.  

2.  The most probative medical evidence of record shows the 
veteran lacks the mental capacity to contract or manage his 
own affairs, including the disbursement of his VA funds 
without limitation.  



CONCLUSION OF LAW

The veteran is mentally incompetent for VA benefits purposes.  
38 C.F.R. § 3.353 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Congress modified or clarified VA's duties to notify and 
assist claimants with the passage of the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This change in law is 
applicable to all claims filed on or after the date of 
its enactment, November 9, 2000, or filed before that date 
and not yet final.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See, too, Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA 
is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002), and the implementing regulations are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VA's duties pursuant to this new law, where triggered, have 
been fulfilled.  In each instance, as it became apparent that 
there may be any information or medical or lay evidence, not 
previously provided to VA, that may have been necessary to 
substantiate the veteran's claim, VA notified him both of the 
necessary information and of which evidence he was to submit, 
and which evidence VA would attempt to obtain on his behalf.  
The RO did this in numerous notice letters to him.  



The veteran was also informed of his right to a pre-
determination hearing in the February 1996 proposal to 
declare him incompetent, and again in the May 2001 statement 
of the case (SOC).  He was also notified of the possibility 
of an informal hearing conference, also in May 2001, and he 
was provided a VA Form 9 in May 2001, as well, which further 
outlined his hearing options.  Thus, VA has informed him of 
his procedural due process rights, as far as his right to a 
hearing.  See 38 C.F.R. § 3.353(e).  

The RO also sent the veteran additional notice letters in 
June 2000 and in May and September 2001.  They specifically 
apprised him of the VCAA, VA's duties, what he must do, when 
he should do it, and what the evidence must show in order for 
his claim to be successful.  And he received still additional 
notice of this in the September 2001 supplemental statement 
of the case (SSOC).  These documents also discussed the 
pertinent new regulations resulting from the VCAA.  When all 
of this evidence is considered collectively, along with the 
respective notice letters, it is clear the veteran has been 
duly apprised of the specific type of evidence needed to 
substantiate his allegations-and prevail, and of the 
governing laws and regulations.  Thus, the RO notified him of 
what the evidence must show.  

Because no additional evidence has been cited by the veteran 
as being available, but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
him what hypothetical evidence would be obtained by VA and 
what evidence would be obtained by him is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Of 
course, an error is not harmless when it reasonably affects 
the outcome of the case.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed.Cir. 1998).  Here, though, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Hence, the Board finds that any such failure 
is inconsequential.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a 
repeat performance.  Miles v. M/V Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Additionally, the VCAA and implementing regulations also 
eliminate the requirement that a veteran submit evidence of a 
well-grounded claim, and provide that VA will assist him in 
obtaining evidence necessary to substantiate his claim-but 
that VA is not required to provide assistance to him if there 
is no reasonable possibility that it would aid in 
substantiating his claim.  

Concerning this duty to assist, a very recent decision by the 
U.S. Court of Appeals for the Federal Circuit discusses what 
the Board, itself, may do in developing claims and what, 
instead, must be done by the RO as the agency of original 
jurisdiction over the case.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d (Fed. Cir. 2003) 
(holding notice provision contained in 38 C.F.R. § 19.9(a)(2) 
invalid, as it operates with 38 C.F.R. § 20.1304, as contrary 
to 38 U.S.C.A. § 7104(a), and also invalidating the language 
of 38 C.F.R. § 19.9(a)(2)(ii), as contrary to the specific 
time limit provided in 38 U.S.C.A. § 5103(b)(1)); compare 
Janssen v. Principi, 15 Vet. App. 370 (2001) (per curiam) 
(appellant represented by counsel presumed to be versed in 
facts and applicable law may waive consideration on appeal of 
any notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

VA's General Counsel since has issued a precedent opinion in 
response to the holdings in the DAV case.  See VAOPGCPREC 1-
2003 (May 21, 2003).  Briefly stated, VA's General Counsel 
held that:  the Board retains the authority to develop 
evidence in an appeal, but may not decide the appeal absent a 
waiver of originating agency consideration; the Board has the 
authority to obtain such waivers; the Board has the authority 
to issue "VCAA letters," subject to the limitations set 
forth in the Federal Circuit Court's decision; and BVA 
is not required to identify and readjudicate appeals decided 
under the "development regulations" in effect prior to May 
1, 2003.  Because the Board did not develop evidence in this 
case, (rather, the RO did), the holdings in the DAV case are 
inconsequential.  Aside from that, VA recently decided to 
return the development processing function to the RO, under 
the guidance and direction of the Veterans Benefits 
Administration (VBA).

The RO obtained the veteran's service medical records and, to 
the extent possible, his post-service medical records.  He 
also underwent VA examinations to obtain medical opinions 
concerning whether he is incompetent.  38 U.S.C.A. 
§ 5103A(d).  

In conclusion, further development and further expending of 
VA's resources is simply not warranted in this case since the 
veteran has been given ample notice of the need to submit 
supporting evidence or argument and all evidence that he 
cited as relevant to his claim has been obtained.  He also 
will not be prejudiced by the Board's decision because VA 
already has fulfilled its preliminary duties and 
responsibilities.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Competency

The veteran filed his claim in October 1999.  Three changes 
to 38 C.F.R. § 3.353 were made since that time.  First, 
effective November 1, 2000, paragraph (b)(1) was amended by 
removing "in excess of $ 1,500 (§ 3.557(b))" and adding, in 
its place, "that equals or exceeds the amount specified in 
§ 3.557(b)(4)", to amend the payment limitation based on the 
value of certain incompetent veterans' estates.  66 Fed. Reg. 
48,558.  Next, effective July 17, 2002, VA amended its 
adjudication and fiduciary regulations to replace the titles 
of Adjudication Division, Adjudication Officer, Veterans 
Services Division, and Veterans Services Officer, with the 
current terminology of Veterans Service Center and Veterans 
Service Center Manager.  67 Fed. Reg. 46,868.  Finally, 
effective June 10, 2003, section 3.353(b)(1) was amended by 
removing "the discontinuance and payment of amounts withheld 
because of an estate that equals or exceeds the amount 
specified in § 3.557(b)(4)".  68 Fed. Reg. 34,539.  None of 
these changes, however, were substantive in the sense they 
conceivably impact the veteran's case, with the possible 
exception of the second revision since it provides the 
veteran notice of the correct titles of the persons making 
determinations on his claim.  Thus, as it is facially more 
favorable (and administratively, too) it will be applied to 
this case from the effective date.  No prejudice to the 
veteran results, and no further action on this question is 
warranted or necessary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).  

Procedurally, seeking to lift an incompetency determination 
is similar to seeking an increased rating-that is, such a 
claim by an appellant is a new claim, and not a claim to 
reopen.  See Sanders v. Brown, 9 Vet. App. 525, 528-29 (1996) 
(failure of BVA to apply proper standard of review not fatal 
flaw where case reviewed thoroughly, albeit it technically 
inaccurately, as a new and material evidence case).  

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  The pertinent VA regulatory 
provision essentially provides that rating agencies are 
authorized to make official determinations of incompetency 
for VA purposes.  Unless the medical evidence is clear, 
convincing, and leaves no doubt as to the person's 
incompetency, a determination of incompetency will not be 
made without a definite expression regarding the question by 
the responsible medical authorities.  Where there is 
reasonable doubt as to whether the beneficiary is capable of 
administering his or her funds, such doubt will be resolved 
in favor of competency.  38 C.F.R. § 3.353.  

The U.S. Court of Appeals for Veterans' Claims (Court) has 
concluded, however, that even where there was both medical 
evidence supporting a finding of competency and medical 
evidence against such a finding, the Board's determination 
that the appellant was not mentally competent, for VA 
purposes, and thus incapable of managing his funds, had a 
plausible basis in the record.  Sanders. v. Brown, 9 Vet. 
App. 525, 530 (1996).  Additionally, a conclusory statement 
of competency, where the rationale fails to demonstrate how a 
mental condition has affected an appellant's ability to 
manage funds, is faulty in its logic.  Coleman v. Brown, 
5 Vet. App. 371, 375 (1993).  Note also that the appellant's 
arguments that he is mentally capable of handling his own 
funds is a lay assertion, which is not competent medical 
evidence.  Sanders. v. Brown, 9 Vet. App. 525, 529 (1996).  

The rating agency (i.e., RO) will consider any findings made 
by the Veteran's Service [Center Manager] of jurisdiction (or 
like person who appoints a fiduciary, etc.) based on evidence 
received showing that a previously determined incompetent 
individual may be capable of administering benefits without 
limitation, together with all other evidence of record, in 
determining whether its prior decision should be revised or 
continued.  Determinations relevant to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  38 C.F.R. § 3.353.  

Historically, the veteran served on active duty from June 
1975 to July 1978 and received a diagnosis of schizophrenia.  
It has been service connected and rated as totally (i.e., 100 
percent) disabling, and the veteran has not worked since.  He 
receives approximately $1,100.00 per month in Social Security 
Disability payments and an additional $2,107.00 per month in 
VA compensation.  He is currently unhappy with his VA-
selected fiduciary, and he wants to regain control of his VA 
benefits payments.  

In particular, the veteran wants to use a different approach 
to his money management than that chosen by his VA fiduciary.  
He is aware of the concerns that he has an uncontrollable 
gambling problem, but he states that he only goes to bingo 
twice per week and is currently on a budget where he spends 
only $400 per month on gambling.  He also says he has saved 
$2,000.00 in the past, and that his girlfriend (who 
reportedly lives with him) is a good influence and even has 
urged him to lower his gambling habit and stick to a monthly 
budget.  An objective review of the record on appeal, 
however, does not support these allegations.  

Specifically, in February 1996, a VA examiner found that 
although the veteran may have been coherent on mental status 
examination, there were other factors warranting 
consideration with regard to the specific issue in this 
particular case, i.e., whether he has a disease causing the 
lack of mental capacity to manage his own affairs, including 
disbursement of his funds without limitation.  
Concerning this, the VA examiner highlighted additional areas 
of importance.  For one, the veteran admitted that he had 
started using crack cocaine (previously, he also reportedly 
had used opiates).  And when his hallucinations or paranoia 
symptoms are bad, he decompensates and is unable to function.  
He also admitted having a fiduciary would be helpful for him.  

The VA examiner further noted that the veteran's condition 
was prone to periods of exacerbation, or "flares," and that 
the probative value of just one assessment may be low as a 
result.  The VA examiner also medically concluded that the 
veteran suffers from chronic paranoid schizophrenia, and that 
continued severe psychological, occupational and social 
functioning was anticipated.  The VA examiner went on 
to explain that, although that day's mini-mental status 
evaluation appeared to show competency, a more in depth study 
of this particular veteran considering his extenuating 
circumstances, instead, showed that appointing a fiduciary 
was "most likely" a good thing, and that the veteran, 
himself, even agreed with this determination.  

In October 1999, a statement in support of claim (VA Form 21-
4138) was received from the veteran indicating that:  "I 
feel that I am competent to manage my own money.  I have 
gotten away from designing people who took advantage of me."  
In a different pen or hand, that statement becomes largely 
incoherent (and somewhat illegible) for 2 additional pages as 
it begins to address the veteran's different disabilities.  

The results of a December 1999 VA examination reveal that the 
veteran's medical records showed that he was spending his 
money recklessly using drugs and gambling, and also giving 
money away to people (2 in particular) who were using drugs 
with him and occasionally living or staying with him in his 
home.  The VA examiner also noted drug use as recent as 
January 1999.  The veteran did not view his gambling as a 
problem, "because he has the money to spend."  His VA money 
was managed by a fiduciary and was used to pay all his bills.  
VA progress notes showed that he had been in contact with 2 
specific individuals who were given, or obtained, the 
proceeds of his SSA disability checks as recently as 
September 16, 1999.  At that time, the veteran was dating a 
woman who previously lived in a halfway house, with a name of 
either "Yvonne" or "Barbara."  "They have known each 
other for two months, and she is now living with him."  The 
examiner also reported that the girlfriend was recently fired 
from her job, because she was suspected of stealing money.  
Most of the people the veteran knew also had a mental 
illness, aside from him specifically.  

Objectively, the tone of the veteran's speech was loud and 
became even louder as he talked about subjects that angered 
him, "which was often."  His conversation was tangential 
and incoherent, and communication was impaired.  He was 
restless.  Although he denied hallucinations, he did state 
that he received special messages from the TV and radio and 
expressed significant paranoia.  Some of the thought content 
may have been delusional, but conversation could not be 
understood enough to make this determination.  His affect was 
labile, judgment was poor, and insight limited.  His Global 
Assessment of Functioning (GAF) score was only 30.  

Medically, the VA examiner concluded that given the veteran's 
documented hypomania and mania, his diagnoses may include a 
mood disorder.  In regard to the question of competency, the 
examiner noted the veteran's continued problems managing his 
funds, as indicated by his gambling behavior-and continued 
association with people who have taken advantage of him in 
the past-and opined that he was not competent for VA 
purposes.  

An August 2000 VA field examination report is also of record.  
It shows that an unscheduled field examination was conducted 
to help the fiduciary deal with the veteran's mental problems 
and to help him with his competency claims filings.  
The report also shows the VA-appointed fiduciary was a county 
employee, "Dr. R.".  The fiduciary noted that the veteran 
was acting more bizarre than usual lately and had left a 1 
and 1/2 hour message on his home answering machine.  The field 
examiner further noted that the veteran's appearance seemed 
unusual, even for him.  And the field examiner went on to 
note that, although the fiduciary had a Ph.D. degree, "he 
admits he is ill-equipped to handle the veteran's mental 
problems."  The veteran argued that he evicted his close 
drug-abusing friends, but then complained about the 
idiosyncrasies of his live-in girlfriend "Bonnie."  

Specifically, the veteran complained of having a commissioned 
fiduciary, as he wanted "all" of his money for gambling."  
The examiner noted that the veteran was also upset that he 
had co-payments that were not covered entirely by Medicare, 
and was upset that VA fee-basis did not cover "everything."  
That report also shows that the veteran recently declared 
bankruptcy.  Both the field examiner, and fiduciary, were of 
the opinion that the veteran was not financially competent.  

In July 2001 the veteran was grandiose and delusional.  The 
VA examiner noted the veteran had a history of multiple 
hospitalizations and involuntary commitments.  

Subsequent VA progress notes show the veteran reported that, 
although he likes to gamble, he was on an "allowance."  The 
medical professional told him that he should have a 
fiduciary, due to his gambling and past history of drug use 
(August 2001 Pysch Note).  

Then, in October 2001, a psychology consultation note shows 
that the veteran was again evaluated, this time by a VA 
examiner with a Ph.D.  That note shows that the veteran 
reported that he wanted to use a different bank than his 
fiduciary had chosen to "save on the monthly fees."  He was 
aware of the concerns that he would not be able to manage his 
own affairs, including the disbursement of funds without 
limitation, due to his gambling and other disorders.  He also 
reported paying his own credit card bills, as well as his 
food expense, while his fiduciary paid the rest of his bills.  
He also indicated that he at one time saved $2,000 and felt 
that he could manage his own money completely.  He also 
reported having a part-time job, where he could "work 
whenever he wants."  Objectively, the examiner found no 
signs of psychosis, and the veteran denied symptoms of 
wanting to harm himself or others.  His insight and judgment 
were fairly good, as he "represented a logical reason for 
using the bank of his choice," which would save him money in 
monthly banking fees.  The test results showed overall intact 
cognitive functioning.  He was aware of what SSA benefits 
were, could answer questions on paying bills, and manipulate 
money and write out checks.  The examiner concluded that, 
overall, he was quite capable of managing money-although she 
also noted his history of drug use and gambling.  He admitted 
that these "things" would be an issue, but felt that he 
would restrict his gambling in the future, and that his live-
in lady friend would help him do that.  The examiner noted 
that the veteran may make "bad decisions" regarding his 
finances, but recommended that he be considered competent to 
manage his finances.  



Although this is the most recent medical evidence of record, 
its probative value is outweighed by the other medical 
evidence on file finding to the contrary.  This is for 
several reasons.  First, the note itself is not as thorough 
or detailed as the prior reports of record; it also does not 
reflect as complete of a review of the veteran or his 
history; significantly, it fails to either account for the 
contradictory evidence, acknowledge its existence, or account 
for the times when, even by the veteran's own admission, his 
symptoms are at their relative worst ("flares").  Moreover, 
while the statement supporting the claim is from a Ph.D., a 
geropsychologist, she did not, for example, assign a GAF 
score-whereas the other VA examiners immediately preceding 
her in October 2000 and December 1999 did.  The GAF score is 
a scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness."  See the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (this is commonly referred to as 
DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).

The veteran received a GAF score of only 30 after his 
December 1999 VA examination.  He again received the very 
same score of only 30 after his more recent VA examination in 
October 2000.  And according to DSM-IV, this low of a GAF 
score means that his behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas (hence, his 100 percent rating).

And further, all of the VA compensation and pension examiners 
followed the Compensation and Pension protocol for VA Mental 
Status examinations.  Their reports were reviewed and 
approved prior to a copy being placed in the c-file, while 
the geropsychologist's report, on the other hand, was merely 
a notation made in the course of current treatment that was 
not so reviewed nor approved in the same manner.  
Additionally, in comparison to the opinions against the 
claim, the geropsychologist's statement was more conclusory 
and apparently based much more on the veteran's own personal 
testimony, to her, as opposed to an objective independent 
review of the record.  See generally Coleman v. Brown, 5 Vet. 
App. 371 (1993).  This is suggested by the express wording of 
her opinion, wherein she said "[the veteran] stated" or 
"[he] indicated" or "[he] feels."

The veteran, as an interested party, has a definite stake in 
the outcome of his case.  It therefore stands to reason that 
he surely would deny, for example, still having a drug 
problem (he says he has remained abstinent for the last 4 or 
5 years), or that he still has a gambling addiction, either, 
for that matter.  So an opinion that is based largely, if not 
entirely, on his own self-reported history of abstinence is 
inherently less reliable and credible than other opinions 
that are not so fatally flawed.  See, e.g., Reonal v. Brown, 
5 Vet. App. 458 (1993).  See, too, Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).

Other factors to be considered include the veteran recently 
declaring bankruptcy, despite having his bills paid for him.  
He has discretionary income of approximately $1175 per month 
in SSA benefit payments, plus what he makes at his part-time 
job, aside from his VA compensation of $2,107 per month.  But 
he still had sufficient credit card and other arrears for his 
debts to far exceed his monthly income.  In fact, even he has 
acknowledged that he wants control of his VA funds to spend 
it "all" on gambling (or least a substantial portion of it, 
still), on the promise that his live-in girlfriend will help 
him resist his urges and keep things from getting out of 
hand.  But even her ability to do this is very questionable 
given her own personal history of problems (e.g., mental 
illness, etc.), which are eerily similar to the veteran's.

After considering the facts and the probative medical 
evidence, both for and against the claim, the Board finds 
that although the veteran may, at times, be aware of what he 
should do to manage his funds, he still currently lacks the 
mental capacity to manage his own affairs, including the 
disbursement of his funds without limitation.  It is 
irrelevant whether the cause is his gambling disorder, his 
schizophrenia, or his drug abuse disability, or a combination 
of all three.  

The Court has held that a layman's personal beliefs 
concerning the severity of a medical condition is not 
competent medical evidence to support a claim.  See Espiritu 
v. Derwinski, 2 Vet App 492 (1992).  Thus, although the Board 
has considered the veteran's statements, they do not outweigh 
the probative medical evidence of record indicating that he 
still is incompetent for VA purposes, pursuant to the 
definition at 38 C.F.R. § 3.353.

And since, for the reasons stated, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply and the appeal must be denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The veteran is currently mentally incompetent for VA benefits 
purposes.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



